Citation Nr: 0908721	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-08 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected headaches.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1987 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2004 at 
the RO in Muskogee, Oklahoma.  A written transcript of this 
hearing was prepared and a copy of the transcript has been 
incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in October 2003 increasing the 
Veteran's disability evaluation to 50 percent for his 
service-connected headaches due to undiagnosed illness.  The 
Veteran has argued that he is entitled to an extraschedular 
evaluation in excess of 50 percent due to hospitalization and 
impact on employment.  This claim, therefore, is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to a disability rating in excess of 
50 percent for migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine 
did not manifest during, or as a result of, his active 
military service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in January 2001, July 2001 and June 2005 that 
fully addressed all notice elements.  The January 2001 letter 
was sent prior to the initial RO decision in this matter as 
well.  The letters informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Even though the Veteran was 
not provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of that claim in a May 2006 
letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in March 2007 and September 2008, and VA has 
obtained these records.  VA has also obtained the records of 
the Veteran's outpatient treatment with VA and has 
incorporated the Veteran's private medical evidence into the 
record.  Significantly, VA received a letter from the Veteran 
in October 2008, indicating that he had no additional 
argument to submit related to his claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a low back disability.  However, the competent 
medical evidence of record does not demonstrate that the 
Veteran has a chronic low back disability as a result of his 
military service.  As such, as will be explained below, 
service connection is not warranted for this claim.  

The Veteran's service treatment records do not suggest that 
the Veteran suffered a back injury during his military 
service, and are negative for a clear diagnosis of a low back 
disability.  The Veteran also sought treatment for radiating 
pain in the scapula with right hip pain in October 1988.  The 
Veteran indicated that this pain radiated to his low back.

There are also service medical records from November 1990 
indicating that the Veteran was complaining of left hip pain.  
According to the Veteran, a physician in "the field" told 
him to get an X-ray and to see an orthopedic surgeon if he 
did not experience improvement.  The impression was probable 
herniated nucleus pulposus (HNP) at the L4-5 level.  There is 
evidence suggesting that the Veteran sought treatment because 
of back or hip pain again during his military service, and no 
suggestion that a low back disability was ever clearly 
diagnosed in service.  

[The Board notes that this November 1990 record indicates 
that the Veteran injured his back 4 years prior.  As there is 
no suggestion that the Veteran entered service with a 
preexisting back disability, the Board will not address 
whether the Veteran entered service in sound condition in 
this regard.]

In any event, the Veteran's post-service medical records 
suggest that the Veteran's low back disability is not related 
to his military service.  A record from October 1992 
specifically notes that the Veteran was experiencing no back 
pain at that time.  In fact, there is no evidence of back 
pain between November 1990 and January 1993.  A private 
outpatient treatment record from January 1993 notes that the 
Veteran injured his back when lifting a 26 pound baby the 
previous day while working.  The Veteran reported immediately 
falling to his knees as a result of this.  The physician 
noted that the Veteran was experiencing radiating low back 
pain with numbness because of this injury.  The physician 
also noted that the Veteran injured his back in Saudi Arabia 
the previous year lifting heavy equipment.  A March 1994 VA 
outpatient treatment record indicates that the Veteran had a 
herniated disc at the T3-T4 level.  The note indicates that 
this was due to a work injury that took place in April 1993.  

Subsequently, the Veteran underwent back surgery of the 
thoracolumbar spine in May 1994 and June 1994.  A note from 
August 1994 indicates that the Veteran experienced 
"significant improvement" following these surgeries.  The 
May 1994 surgical report also suggests that the Veteran 
injured his back after his separation from service.  
According to the May 1994 note, the Veteran injured his mid-
back on the job when pulling himself out from underneath a 
trailer.  The Veteran described the pain to be of a severe 
burning nature radiating from his midback to his rib cage.  
The surgical report does not suggest that this pain was 
related to the Veteran's in-service complaints of back pain.  
Likewise, the June 1994 surgical report makes no mention of 
an in-service back injury being related to the Veteran's 
problems.  

The record also contains a myelogram of the Veteran's spine 
dated March 1998.  According to the interpreting radiologist, 
no significant abnormalities were identified on the complete 
myelogram.  There was evidence of a post-op laminectomy at 
the T4 level with possible mild posterior disc bulging at the 
L4-5 level.  The radiologist noted that it was difficult to 
tell if there was in fact any disc bulging of the lumbar 
spine, but he did note that no other abnormalities of the 
lumbar spine were evident at that time.  

The Veteran has also undertaken numerous magnetic resonance 
images (MRI) of his spine.  In September 2000, a private MRI 
was taken of the Veteran's entire spine.  The lumbar spine 
was found to be unremarkable, with normal stature and 
alignment of the vertebral bodies.  The radiologist did note 
decreased signal intensity at the L2-3 through L5-S1 levels, 
which was noted to be indicative of some degenerative change.  
The radiologist noted that this could cause some pain as 
there was possible impingement on the L3 nerve root.  The 
radiologist also noted a laminectomy defect at the T2-3 level 
of the thoracic spine, and the cervical spine was found to be 
unremarkable.  

The Veteran underwent additional MRI of the spine in June 
2002.  The radiologist concluded that lumbar alignment and 
vertebral body heights were maintained.  However, the Veteran 
had mild broad-based bulges from the L2-3 level through the 
L5-S1 level.  MRI of the thoracic spine revealed surgical 
changes from T2-3 through T4, with disc desiccation from L2-3 
through L5-S1 and complete disc desiccation from T1-2 to T10-
11.  The radiologist did not provide an etiological opinion.  

The Veteran underwent a computed tomography (CT) scan of the 
thoracic and lumbar spine in April 2004.  Laminectomy defects 
were noted in the thoracic spine with several small metallic 
fragments noted around the region of the laminectomy.  A May 
2005 MRI of the lumbar spine revealed desiccation at the L2-3 
level through the L5-S1 level.  VA also afforded the Veteran 
an MRI of the lumbosacral spine in February 2006.  Disc 
desiccation at L2-3 through L5-S1 was again noted.  The 
radiologist concluded that the MRI demonstrated early 
degenerative disc disease with no significant herniations or 
disc bulges.  

The Veteran's most recent thoracic spinal surgery took place 
in November 2006.  Unilateral laminectomies of the L5 and S1 
levels were performed, as well as an L5-S1 decompressive 
diskectomy.  The Veteran was noted to have lumbar 
radiculitis, lumbar stenosis, disc herniation, and other 
disorders.  The surgeon noted that the Veteran had a long 
history of chronic pain syndrome.  An MRI dated November 2007 
suggests that the Veteran's disc pathology at the L4-L5 and 
the L5-S1 levels continued to deteriorate after the November 
2006 operation.  

The Veteran was afforded VA examination of the spine in March 
2007.  Upon examination, the Veteran reported injuring his 
low back in service in November 1990 while in the military.  
The Veteran reported that he continued to suffer from back 
trouble on and off during his military service, but he chose 
not to report this trouble.  The examiner noted that the 
record contains no further evidence regarding the Veteran's 
back until January 1993, when the Veteran sustained an injury 
to his back while on the job.  According to the examiner, the 
Veteran had numerous Persian Gulf examinations from 1991 when 
he left service until his 1993 injury in which the Veteran 
did not report having any back problems.  The examiner 
concluded that an opinion relating the Veteran's current 
symptomatology to his military service could not be reached 
without resorting to speculation.  

The Veteran was afforded additional VA examination in 
September 2008.  Upon examination, the Veteran was diagnosed 
with degenerative disc disease of the lumbar spine, which the 
examiner concluded to be less likely than not associated with 
a Veteran's in-service back injury.  The examiner based this 
opinion on the absence of evidence of low back pain from 1990 
to 2001.  The examiner noted that the Veteran had extensive 
thoracic spine treatment during this time was due to his 1993 
occupational injury, but the examiner concluded that the 
Veteran did not seek treatment for his low back until 2001.  
The examiner concluded that chronicity of the in-service back 
injury could not be established.  The examiner noted that 
this opinion might change if there were evidence of treatment 
for low back pain during this time.  However, VA has not 
received any additional evidence or been informed of the 
existence of any such evidence as of the present time.  

The Veteran has submitted numerous lay statements arguing 
that his symptoms were constant and his current back pain is 
related to his military service.  In his March 2000 notice of 
disagreement, the Veteran indicated that his back never got 
better after service.  Likewise, in his July 2007 substantive 
appeal to the Board, he indicated that his back still hurt 
when he got out of service.  While the Veteran is competent 
to testify about symptoms such as to pain, he is not 
competent to relate his current diagnosis to a specific 
etiological onset.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Board finds the opinion provided by the VA 
examiners to be more credible in this case.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back condition.  Although a low back disability has been 
diagnosed, which the Veteran asserts to have been continuous 
since an in-service injury, there is no probative and 
competent medical evidence of record supporting this 
proposition.  See McManaway v. West, 13 Vet. App. 60 (1999) 
(noting that where there is an assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition); Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  No 
such evidence is of record in this case.  

The Board recognizes that the Veteran has submitted numerous 
letters from a Dr. J.D.D., suggesting that there is a link 
between his current low back disability and his military 
service.  One of these letters, dated November 2007, 
indicates that Dr. D reviewed the Veteran's claims file, and 
determined that the Veteran's in-service back injury of 
November 1990 is related to his current low back condition.  
Dr. D reiterated this in a January 2007 letter, opining that 
the Veteran's current low back disability is the direct 
result of the injury sustained while on active duty.  

While the Board has considered the above evidence, it does 
not find it to be probative in this case.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Dr. D did not 
indicate what evidence he relied on in making this 
determination.  Rather, Dr. D simply opined that the 
Veteran's current back disorder was related to his military 
service, without citing any clinical data or rationale to 
support his opinion.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Since Dr. D offered no clinical data 
in support of his claim, the Board is not compelled by his 
opinions.  The September 2008 VA examiner, however, supplied 
us with specific records and medical data relied on in 
forming that opinion.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a low back disability must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.  


REMAND

At the outset, the Board notes that the Veteran has a 50 
percent disability rating for his service-connected 
headaches, which is the maximum disability rating available 
under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  
Therefore, the Veteran is arguing that he is entitled to an 
extraschedular evaluation in excess of 50 percent for his 
migraine headaches.  Specifically, according to his July 2007 
Appeal to the Board (Form 9), he believes he is entitled to 
such evaluation due to impact on employment and 
hospitalization due to seizures.  However, there is currently 
insufficient evidence for appellate review to proceed.  

Under 38 C.F.R. § 3.321(b)(1) disability ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Veteran was last afforded VA examination for his migraine 
headaches in November 2002.  The examiner diagnosed the 
Veteran with migraine headaches, and opined that the Veteran 
could perform his daily activities without any limitations or 
restrictions, and could perform his chosen occupation without 
any limitations or restrictions as well.  However, the 
Veteran alleged in his July 2007 appeal to the Board that he 
now suffers from occupational impairment as a result of these 
headaches.  The Board also received a letter from Dr. D.S. 
dated January 2003, suggesting that the Veteran's headaches 
are responsible for economic inadaptability.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, 
considering the Veteran's contention that he is now unable to 
work because of his headaches, along with the letter of Dr. S 
indicating the same, the Veteran must be provided with the 
opportunity to report for a current VA examination for his 
headaches.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should schedule the Veteran for 
an appropriate VA examination for his 
headaches.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  The examiner 
should:

(a) Opine as to the current severity of 
the Veteran's service-connected migraine 
headaches, describing in detail any 
worsening of symptomatology noted upon 
examination.  In doing so, the examiner 
must indicate whether the Veteran has 
occupational impairment related to his 
headaches, and if so, to what degree.  

(b) Indicate the frequency at which the 
evidence suggests that the Veteran has 
been hospitalized due to his service-
connected migraine headaches.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
outlined in the report.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claim.  If the 
claim remains denied, the AMC should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


